DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Remarks
In view of Applicant’s amendments, remarks and interview on 08/02/2021, the Examiner has withdrawn the 112 rejections.  
Allowable Subject Matter
Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a convergence algorithm to calculate water vapor partial pressure based on estimates of pressure, temperate and refractivity for a range of altitudes of interest.  
The closest prior art is found to be Tillotson (US 2006/0121893) which teaches a signal processor to calculate turbulence along a path of a signal wherein water vapor is based on an index of fraction, temperature and humidity.  See Tillotson Para. 26-27, 38 and 40.  Alber (US 6,067,852) teaches a recursive solution for temperature and water vapor profiles (4:18-22).  However, Alber is silent as to whether said solution is based on refractivity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.W.J./Examiner, Art Unit 3648 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648